DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  
18.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	The abstract as currently filed exceeds 150 words in length.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stalder et al (4593521).
In regards to Claim 1, Stalder teaches a thread-guiding element (Detail 4) for arranging between an outlet opening of a spinning device and an inlet opening of a thread-guiding unit having a thread guide channel for conducting a thread through the thread-guiding unit, characterised by a channel body having a through-channel, which channel body has 
- a connection section (Detail 13), which is designed for connection to the spinning device and is provided for arranging a first open end of the through-channel in the area of the outlet opening of the spinning device, and 
- an end section (Detail 18), which can be arranged facing the inlet opening, wherein the end section, in order to receive a thread exiting from the inlet opening, is matched to a contour of the thread-guiding unit surrounding the inlet opening (Figures 4-9).
In regards to Claim 2, the limitations do not further limit the structure of the thread-guiding element of Claim 1.  The thread-guiding unit is not part of the thread-guiding element.
In regards to Claim 3, the limitations do not further limit the structure of the thread-guiding element of Claim 1.  The thread deflection unit is not part of the thread-guiding element.
In regards to Claim 8, the limitations do not further limit the structure of the thread-guiding element of Claim 1.  The deflection roller is not part of the thread-guiding element.
In regards to Claim 10, Stalder teaches a workstation of an air-spinning machine (Figures 1-3), comprising an air-spinning device (Detail 3) for spinning a thread from a supplied sliver and a thread-guiding unit (Detail 5), which is downstream of the air-spinning device and has an inlet opening for receiving the thread exiting from the outlet opening of the air-spinning device and a thread guide channel (Detail 4) for conducting at least the air-spun thread coming from the air-spinning device, characterised in that a thread-guiding element characterised by:
a channel body having a through-channel (Detail 4), which channel body has a connection section (Detail 13), which is designed for connection to the spinning device and is provided for arranging a first open end of the through-channel in the area of the outlet opening of the spinning device, and
an end section (Detail 18), which can be arranged facing the inlet opening, wherein the end section, in order to receive a thread exiting from the inlet opening, is matched to a contour of the thread-guiding unit surrounding the inlet opening (Figures 4-9),
is arranged in the area between the outlet opening of the air-spinning device and the inlet opening of the thread-guiding unit (Figure 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalder in view of Schuller et al (6324826).
In regards to Claim 4, while Stalder essentially teaches the invention as detailed, it fails to specifically teach the connection section is designed for bayonet-coupling-type connection to the spinning device.  Schuller teaches that such connection types are well known in the guiding tube art (Claim 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a bayonet-coupling-type connection, so as to securely but removably connect the components as needed.  Bayonet connections are not new, and the ordinarily skilled artisan, looking to connect the guide tube of Stalder, would understand from the guide tube of Schuller how to connect the components.
In regards to Claim 5, while Stalder essentially teaches the invention as detailed, it fails to specifically state what materials could be used for the channel body.  Schuller, however, also teaches that it is well known to form the channel body from a plastic material (Column 5, lines 44-48).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the channel body from plastic as taught, so as to make the part lightweight and easily replaceable.  The ordinarily skilled artisan would know that replacing parts is necessary in thread production, and would appreciate that plastic parts can be used as taught by Schuller.
In regards to Claim 6, while Stalder essentially teaches the invention as detailed, including many different end section shapes, it fails to specifically state that the end section is funnel-shaped.  Schuller, however, also teaches that it is well known to form the end section as a funnel (Column 5, lines 53-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the end section as a funnel, so that the thread is not disturbed in the zone of transition.
In regards to Claim 9, while Schuller teaches plastic in general, it does not specify the type of plastic is PVC.  Applicant’s specification, however, provides no criticality or unexpected results arising from the specific use of PVC.  PVC is well known in industrial uses for its strength, cost, and ease of acquiring.  With Schuller teaching that plastic can be used for the tubular body, and PVC tubes well known in the industrial arts, the ordinarily skilled artisan would have been more than capable of forming the body of thread guide from PVC.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stalder et al as applied to claim 1 above, and further in view of Schermer et al (6094901).
In regards to Claim 7, while Stalder essentially teaches the invention as detailed, it fails to specifically channel body has a plurality of air passages along the through-channel, for causing a rotational flow within the through-channel.  Schermer, however, teaches that such air passages are well known in the art (Details 221). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the air passages of Schermer in the channel body of Stalder, so as to encourage further twisting of the resultant yarn as the air passes through details 221 creating a rotating air flow.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See of Record.
Specifically, at least Baier et al (10689779) Fig. 3, Morishita et al (5787699) Fig. 1, Hauner et al (5608948) Fig. 1, WIPO Document (2019012143) Fig. 5, and Scaglia (5056728) Fig. 1 teach elements similar to those as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shaun R Hurley whose telephone number is (571)272-4986. The examiner can normally be reached Monday thru Friday, 8:00am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAUN R HURLEY/Primary Examiner, Art Unit 3732